Case 1:19-cv-04216-ILG-PK Document 42 Filed 09/06/19 Page 1 of 11 PageID #: 138



                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------ :x
 KASHMIR GILL,
                                                                 Case No. 1:19-
                   Plaintiff,                                    cv-04216 (ILG) (PK)

                          V.


 JUS BROADCASTING CORP.;
 JUS PUNJABI, LLC; JUS ONE, CORP.;
 JUS BROADCASTING CORP PVT LTD;
 and PENNY SANDHU,

                   Defendants.
 -----------------------------------------------------------:x
                 DECLARATION OF DEFENDANT PENNY K. SANDHU
                    IN OPPOSITION TO PLAINTIFF'S MOTION
                       TO DISQUALIFY DEFENSE COUNSEL

                 PENNY K. SANDHU declares under penalty of perjury as follows:

                 1.       I am one of the defendants in his action. I am the owner of all the

entity defendants - Jus Broadcasting Corp., Jus Punjabi, LLC, Jus One, Corp. and Jus

Broadcasting Corp PVT Ltd. (collectively, the "Jus Punjabi entities" or "Jus Punjabi"). I

submit this declaration in vigorous opposition to the motion of plaintiff Kashmir Gill to

disqualify Paul Batista as my attorney and the attorney for the Jus Punjabi entities. E:xcept

as otherwise specifically indicated, I have personal knowledge of the facts set forth in this

declaration.

                 2.       My key purpose in submitting this declaration is to underscore the

keen importance to me and the other defendants that we continue to be represented by Mr.

Batista.
Case 1:19-cv-04216-ILG-PK Document 42 Filed 09/06/19 Page 2 of 11 PageID #: 139



               3.     I am a journalist by training and a broadcast entrepreneur by

profession and choice. I was born in the Punjabi region of India and am a legal resident of

the United States. I have lived in this country for more than 20 years.

               4.     Since the mid-2000s, I have conceived, founded and expanded the Jus

Punjabi business. At this point, after approximately twelve years of operations, Jus Punjabi

is among the largest satellite broadcasting businesses in North America serving the Indian

language audience in the United States and Canada through quality news and entertainment

programmmg.

                           The Centrality of Mr. Batista's Role

               5.     My essential point is simple and unequivocal. Mr. Batista, who has

represented Jus Punjabi and me since 2014, is the only lawyer I trust. Jus Punjabi and I

have come to rely for years on his role as attorney, counsellor and advisor.

              6.      Significantly, it is Mr. Batista who has successfully represented Jus

Punjabi and me in several lawsuits since 2014. Two of the lawsuits asserted absurd claims

similar to those Mr. Gill has raised in the 192-paragraph Complaint he filed in this case in

February 2019 in the United States District Court for the District of New Jersey. In other

words, there have been claims by other individuals that they are "partners" of mine in Jus

Punjabi or hold some kind of ownership or equity interest in the Jus Punjabi entities. Mr.

Batista's efforts have consistently resulted in successful outcomes for the Jus Punjabi

entities and for me. More specifically, not one of the two other claims, which were filed in

2015 and 2016, has resulted in the granting of any equity or any type of ownership interest

in the Jus Punjabi entities to the claimants.


                                                2
Case 1:19-cv-04216-ILG-PK Document 42 Filed 09/06/19 Page 3 of 11 PageID #: 140



               7.       Mr. Gill, whom I met in 2010 several years after I founded Jus Punjabi

and began its on-air operations in 2007, is well aware of Mr. Batista's successes for my

business and me. This motion is a cynical tactical effort by Mr. Gill and his counsel to

separate Jus Punjabi and me from the only lawyer we trust.

                    The Details of Mr. Batista's Interactions with Mr. Gill

               8.       As Mr. Batista explains in greater detail in his accompanying

affirmation, he first met Mr. Gill at a conference in April 2014 which I attended with Mr.

Gill and Karamvir Dahiya ("Dahiya"), an inexperienced lawyer who claimed a friendship

with Mr. Gill and myself. Throughout this brief declaration, I will rely on the accuracy and

veracity of the far more detailed accompanying declaration of Mr. Batista, but I do stress

that, when I first met Mr. Batista at Dahiya's recommendation in April 2014, Dahiya

stressed that Mr. Batista was the author of a prominent legal treatise and was highly

recommended as an attorney for people such as myself and their companies facing dire

threats as a result of illegal conduct by others.

              9.       At that critical juncture - April 2014 - the business I had conceived

and steadily built since the mid-2000s was under attack by a group of Punjabi men who

had recently established a network they identified as Get Punjabi.

              10.      Although Mr. Gill, whom I had first met several years after I was able

to launch broadcasting by Jus Punjabi in 2007 as a result of years of organizing effort, and

Dahiya were present at the initial meeting, I made the decision to hire Mr. Batista. I

impressed on him the need to proceed against Get Punjabi and its cohort of wealthy Punjabi

supporters as soon as possible because Get Punjabi - in invading my staff, my broadcasters


                                               3
Case 1:19-cv-04216-ILG-PK Document 42 Filed 09/06/19 Page 4 of 11 PageID #: 141



 and advertisers, among other things - represented an existential threat to Jus Punjabi. Get

 Punjabi had comparatively enormous financial resources behind it, even to the point of

 somehow persuading Jus Punjabi's "independent" accountant to tum over Jus Punjabi's

 and my most sensitive financial information.

               11.    True to his commitment to Jus Punjabi and me, Mr. Batista by early

 May 2014, after several meetings with me alone and not with Dahiya or Mr. Gill, quickly

 assembled a lawsuit against Get Punjabi and others associated with it. The action was filed

 in the United States District Court for the Southern District of New York.

               12.    Within approximately a day of Mr. Batista's filing of the lawsuit in

May 2014, Get Punjabi was literally taken off the air by the Punjabi men who controlled

and financed it. Get Punjabi also ceased all of its related illegal activities, such as the theft

of Jus Punjabi's most important documents and personnel.

B.     The Two Subsequent Actions Successfully Resolved by Mr. Batista

               13.    Given Mr. Batista's success with the Get Punjabi matter, I turned to

him again in two litigations, brought in 2015 and 2016, by Karl Khandawala (the "2015

Khandawala Action") and by Lakhvinder Singh and his wife, Parveen Singh (the "2016

Singh Action").

              14.     Since Mr. Batista has described these two actions in sufficient and

accurate detail in his accompanying declaration, I will confine myself only to a few

essential points. First, it was I, not Mr. Gill, who retained Mr. Batista in both cases.

              15.    Second, Mr. Batista was the sole lawyer who represented Jus Punjabi

and me in the 2015 Khandawala Action and the 2016 Singh Action.


                                               4
Case 1:19-cv-04216-ILG-PK Document 42 Filed 09/06/19 Page 5 of 11 PageID #: 142



               16.      Third, both of those cases demanded the transfer of equity interests in

one or more Jus Punjabi entities to the plaintiffs, just as in the present litigation Mr. Gill is

demanding, through his outrageous action under the Racketeer Influenced and Corrupt

Organizations Act, 18 U.S.C. §§ 1961 et seq., the transfer to him of dominant interests in

the Jus Punjabi businesses.

                                       The Crucial Points

              17.       At this juncture, it is essential for me to re-iterate the central facts. I

created the Jus Punjabi businesses, which have now, under my guidance, expanded to all

of North America, the United Kingdom and India. Moreover, I have always been the

overwhelmingly dominant owner and control person of the Jus Punjabi entities and

businesses.

              18.       Mr. Gill apparently believes that by insinuating himself into my life

from 2010 through 2017 he has somehow miraculously become my "partner" in Jus

Punjabi, and that he is now in addition entitled to the issuance of documents that somehow

formalize and legalize his dreams of "partnership" and "ownership." (Mr. Gill is a man of

enormous business experience, wealth and unscrupulous business tactics; he owns and

controls very large and successful oil and gasoline distribution businesses in the Northeast.)

              19.       Here are several core points, none of which Mr. Gill will ever be able

to refute:

                    •   Mr. Gill never had a partnership agreement with me with

                        respect to Jus Punjabi or anything else.

                    •   I never promised to invite Mr. Gill to become a partner of mine.


                                                 5
Case 1:19-cv-04216-ILG-PK Document 42 Filed 09/06/19 Page 6 of 11 PageID #: 143



                    •   Indeed, I consistently told Mr. Gill for years that I did not need

                        and would never accept him as a business partner.

                    •   Mr. Gill does not possess a single document that could in any

                        way be construed as a legal or equitable partnership agreement.

                    •   Mr. Gill has never received a share certificate, option or any

                        other indicia of ownership of any Jus Punjabi entity that was or

                        is now a corporation.

                    •   Mr. Gill has never received a membership or other certificate

                        reflecting any ownership interest by him, directly or indirectly,

                        in any Jus Punjabi entity that is now or may have been a limited

                        liability company or limited liability partnership.

                    •   Mr. Gill has no document, such as a loan agreement or

                        promissory note, that describes any funds he may ever have

                        advanced to Jus Punjabi or me as a "loan" or anything else.

                                  Mr. Gill's Conduct

                20. Although not directly relevant to the disqualification motion, I

 feel compelled as a single woman - indeed, I was a single mother when I conceived

 and formed Jus Punjabi in the 2000s -to draw the Court's attention to certain issues

that are of concern to me and to my lawyer, Mr. Batista.

              21.       There is no doubt that Mr. Gill has a strong and egocentric

personality. Even though he never had a managerial or other role at Jus Punjabi, he




                                                6
Case 1:19-cv-04216-ILG-PK Document 42 Filed 09/06/19 Page 7 of 11 PageID #: 144



treated the studios and facilities of Jus Punjabi in Long Island City from 2010, when

I first met him, to 2018 as his personal domain.

               22.    There were literally several hundreds of occasions when,

unannounced and uninvited, Mr. Gill, who claimed to live with his wife in New

Jersey, walked into Jus Punjabi's premises, and inspected the work done by

accountants, bookkeepers, and on-air personnel, as though they were his employees.

               23.    At the same time, Mr. Gill always made it a practice to sit down

in my Chief Executive Office and talk to me about any issue he wished, no matter

what deadlines or tasks I faced in my role as the driving force in a multi-national

business.

                              The Recent Necessity to Bar Mr. Gill
                             From Contact with Jus Punjabi and Me

               24.    Approximately a year ago, and even though Mr. Gill always

presented a somewhat troublesome side to his personality, my sense of concern

about him escalated even further. Very troublesome to me was the fact that Mr. Gill

on several hundred occasions between 2010 and 2018 appeared at my personal

residence on Long Island, unannounced and uninvited, claiming he was in my

neighborhood on "business" on the weekends. His perennial explanation was that

he saw my car parked outside my house and decided to stop in for tea.

A.     Mr. Gill's Surreptitious Recording of Conversations

              25.     In addition, and quite ominously, Mr. Gill, approximately a

year ago, on one of his hundreds of unannounced and unwelcome visits to Jus

Punjabi's studio, sat as was his practice at the visitor's chair in my office.

                                               7
Case 1:19-cv-04216-ILG-PK Document 42 Filed 09/06/19 Page 8 of 11 PageID #: 145



                 26.   During the course of that conversation, I noticed that Mr. Gill in an

oddly deliberate manner positioned his briefcase on a chair next to him. The dubious nature

in which he was glancing at and fidgeting with the briefcase made me suspect something

was not right.

                 27.   As the conversation progressed, my skepticism regarding his true

intention for the visit that day which he claimed was just to "talk," was furthered when Mr.

Gill again expressed his wish to be a "partner" with me in Jus Punjabi- a long-term, highly

repetitive proposition and dream of his to which I never agreed.

                 28.   I became highly suspicious, given Mr. Gill's behavior, the placement

of his briefcase and the manner in which he kept repeating false claims and attempting to

goad me into accepting his claims, that he might be surreptitiously recording the

conversation.

                 29.   Since my concerns had escalated because of his bizarre behavior, I

asked him, point-blank, if in fact he was secretly recording our conversation.

                 30.   Although Mr. Gill kept denying that he was recording the

conversation, I demanded to verify this claim by looking through the contents of his

briefcase. Mr. Gill at first acquiesced but then, significantly, grew very agitated when I

started examining a particular pen belonging to him.

                31.    When I asked him whether the pen was a recording device, he denied

it and became extremely abrasive and loud.

                32.    When I took possession of the pen, I immediately arranged to have a

technical employee of Jus Punjabi come to my office and take the pen to determine whether


                                              8
Case 1:19-cv-04216-ILG-PK Document 42 Filed 09/06/19 Page 9 of 11 PageID #: 146



it was a recording device. Mr. Gill, who continued to be very agitated and angry, attempted

several times to seize the pen from me but, in an effort to protect myself and the pen, I

managed to elude Mr. Gill until the Jus Punjabi technician could take and examine the pen.

              33.    Jus Punjabi's computer technician rapidly determined while Mr. Gill

was still in my office that the pen was in fact a sophisticated recording device. Mr. Gill,

who is physically a large and powerful man, admitted to me that he was in the habit of

using sophisticated recording devices surreptitiously to record his conversations with me

and with many of the other business men and women with whom he has conversations. He

had never previously told me he recorded our conversations, and obviously never asked for

my permission to record any of my conversations with him.

              34.    Moreover, a full search of Mr. Gill's briefcase on that day yielded not

one but three separate voice activated recording devices, all of which were activitated by

the time of discovery.

B.     The Direction to Mr. Gill Not to Have Contact with Jus Punjabi or Me

              35.    Because I was very disturbed by many aspects of Mr. Gill's long-term

conduct, and because I was outraged by Mr. Gill's outrageous recording of our

conversations, I decided to direct Mr. Gill never to enter Jus Punjabi's premises or contact

me.

             36.     Not long after this episode in which I finally learned that Mr. Gill

secretly recorded our conversations, Mr. Gill had a Parsippany, New Jersey, lawyer, Alan

R. Ackerman, send a letter directed at Jus Punjabi and me making utterly false claims and

asserting unjustified demands.


                                             9
Case 1:19-cv-04216-ILG-PK Document 42 Filed 09/06/19 Page 10 of 11 PageID #: 147



               37.    Although my attorney, Mr. Batista, has advised that it was improper

 for them to do so, Mr. Ackerman and Mr. Gill, through Mr. Gill's declaration on this

 motion, refer to a settlement discussion that Mr. Ackerman and Mr. Batista arranged after

 Mr. Ackerman's letter was sent and received. Attended by Mr. Ackerman, Mr. Gill, Mr.

 Batista and myself, the meeting was held approximately a year ago at Mr. Batista's office.

               38.    At the "settlement" meeting, which lasted for one to two hours, Mr.

Ackerman was advised about the years of Mr. Gill's hundreds of unannounced and

unwelcome intrusions into Jus Punjabi's studios and Mr. Gill's insistence on speaking to

me.

               39.    In my presence and in the presence of Mr. Batista, Mr. Ackerman told

Mr. Gill to cease having any contact, directly or indirectly, with Jus Punjabi, its offices, its

staff members and me. Mr. Batista and I reiterated to Mr. Gill that, in the event he violated

Mr. Ackerman's no-contact instructions, Mr. Batista and I would have no choice but to

seek a restraining order and order of protection against him. Mr. Gill said he understood

the no-contact instructions from his own lawyer, from Mr. Batista, and from me, and that

he would obey the instructions.

              40.     As events after the settlement meeting have revealed, Mr. Gill had no

intention of abiding by his lawyer's directions. Among other things employees of Jus

Punjabi have on several occasions observed Mr. Gill parked in one of his cars on the street

in front of Jus Punjabi's studios, often for hours at a time.

              41.    Moreover, Mr. Gill has directed his friends and associates, including

Dahiya, to contact me to make statements about this litigation and how it is in my and Jus


                                              10
Case 1:19-cv-04216-ILG-PK Document 42 Filed 09/06/19 Page 11 of 11 PageID #: 148



Punjabi's best interests to give Mr. Gill what he wants. Some of those calls and text

messages have been placed by Mr. Gill himself to my 29-year-old daughter, a college

graduate who several years ago joined Jus Punjabi, at all hours of the day and even at

night.

                                         Conclusion

              42.    For all the foregoing reasons, as well as for the reasons set forth

in the accompanying declaration of Mr. Batista and the legal memorandum, I

respectfully request that the Court deny in its enti~ety plaintiffs motion to disqualify

defense counsel.                                        J        ~   /
                                                    . l~~~--
                                                      PENNY K. SANDHU

Dated: September 6, 2019




                                              11
